Case: 20-50956     Document: 00516143772         Page: 1     Date Filed: 12/23/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                  No. 20-50956                   December 23, 2021
                                Summary Calendar                    Lyle W. Cayce
                                                                         Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Victor Perez-Hernandez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 3:20-CR-1634-1


   Before Owen, Chief Judge, and Dennis and Ho, Circuit Judges.
   Per Curiam:*
          Victor Perez-Hernandez pleaded guilty to one count of illegal reentry
   after removal from the United States under 8 U.S.C. § 1326(a) & (b)(2) and
   was sentenced to 18 months of imprisonment, as well as one year of
   supervised release. He appeals the term of supervised release.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50956        Document: 00516143772        Page: 2    Date Filed: 12/23/2021




                                    No. 20-50956


          Perez-Hernandez contends that the district court committed
   procedural error by not explaining why it imposed the term of supervised
   release. He further asserts that the supervised release term is substantively
   unreasonable because the district court did not account for the Sentencing
   Commission’s recommendation in U.S.S.G. § 5D1.1(c) that ordinarily no
   term of supervised release should be imposed on deportable aliens. While we
   agree that the district court committed procedural error, we AFFIRM the
   decision of the district court as the error did not affect Perez-Hernandez’s
   substantial rights.
          Because Perez-Hernandez did not object to the imposition of
   supervised release, review is limited to plain error. See United States v.
   Dominguez-Alvarado, 695 F.3d 324, 327-28 (5th Cir. 2012). To show plain
   error, Perez-Hernandez must show a forfeited error that is clear or obvious
   and that affected his substantial rights. See Puckett v. United States, 556 U.S.
   129, 135 (2009). If he makes such a showing, this court has the discretion to
   correct the error but only if it “seriously affect[s] the fairness, integrity or
   public reputation of judicial proceedings.”       Id. (quoting United States
   v. Olano, 507 U.S. 725, 736 (1993).
          Under U.S.S.G. § 5D1.1, a “court ordinarily should not impose a term
   of supervised release in a case in which supervised release is not required by
   statute and the defendant is a deportable alien who likely will be deported
   after imprisonment.” § 5D1.1(c). Section 5D1.1(c) is advisory, and a district
   court discharges its duties under § 5D1.1(c) by considering the applicable 18
   U.S.C. § 3553(a) factors of deterrence and protection and by imposing a
   reasoned and individualized sentence under the circumstances. United States
   v. Becerril-Pena, 714 F.3d 347, 350-51 (5th Cir. 2013); Dominguez-Alvarado,
   695 F.3d at 329.




                                          2
Case: 20-50956     Document: 00516143772           Page: 3   Date Filed: 12/23/2021




                                    No. 20-50956


          Even assuming, without deciding, that the district court erred
   procedurally by not explaining at sentencing the reasons it imposed a term of
   supervised release, to establish that an error affected a defendant’s
   substantial rights, the defendant must demonstrate a reasonable probability
   that, but for the district court’s error, he would have received a lesser
   sentence. United States v. Cancino-Trinidad, 710 F.3d 601, 606 (5th Cir.
   2013). Perez-Hernandez has failed to make such a showing.
          Additionally, Perez-Hernandez has failed to show how the term of
   supervised release is substantively unreasonable. The one-year term of
   supervised release is within the one- to three-year guidelines range, and this
   court ordinarily applies a presumption of reasonableness to within-guidelines
   sentences. Id. at 607.
          Perez-Hernandez has therefore failed to meet his burden, and we
   AFFIRM the decision of the district court.




                                         3